Citation Nr: 0114764	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-24 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to educational assistance benefits pursuant to 
Chapter 1606 (formerly Chapter 106) of Title 10, United 
States Code, prior to April 18, 1999.



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran is a member of the Selected Reserve with the Army 
National Guard and has established eligibility to receive 
educational benefits pursuant to Chapter 1606, Title 10, 
United States Code.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 determination from the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO) that the veteran was not entitled to retroactive 
award of Chapter 1606 benefits prior to April 18, 1999.


FINDINGS OF FACT

1.  On December 14, 1999, the RO received the veteran's 
application for Chapter 1606 benefits for a program of 
education beginning on August 21, 1998, along with a DD Form 
2384-1 Notice of Basic Eligibility, indicating that the 
veteran's date of basic eligibility was August 21, 1998.

2.  On April 18, 2000, the RO received an electronic VA Form 
22-1999-3 (Enrollment Certification) certifying the veteran's 
enrollment in college courses from August 24, 1998, to May 4, 
1999.


CONCLUSION OF LAW

The veteran is entitled to educational assistance benefits 
under Chapter 1606 as of December 14, 1998.  10 U.S.C.A. § 
16132 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 21.1029, 21.7631 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran was given notice of the information and 
evidence necessary to substantiate the claim.  There were no 
additional records, other than those already of record, 
identified by the veteran.  Enrollment certifications from 
the period in question are of record.  Thus, the Board finds 
that all relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 C.F.R. 
§ 3.159; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1991 & Supp. 2000).  The veteran's basic 
eligibility for Chapter 1606 educational assistance benefits 
derives from his service in the Army National Guard beginning 
in October 1997.  

The issue before the Board is whether the veteran is entitled 
to the retroactive payment of educational benefits for 
periods of enrollment from August 24, 1998, to April 17, 
1999.

The RO received the veteran's application for Chapter 1606 
benefits along with a DD Form 2384-1, Notice of Basic 
Eligibility on December 14, 1999.  These documents indicated 
that the veteran's date of basic eligibility for Chapter 1606 
was August 21, 1998, and that the veteran began a program of 
education in late August 1998.  A VA Certificate of 
Eligibility was issued in January 2000, which indicated that 
the veteran was seeking a Bachelor's degree from the 
University of Tennessee at Chattanooga.  In a March 2000 
Report of Contact, the veteran's mother questioned why the 
veteran's award had not been processed as he had been in 
school since August 1998.  She was informed that the school 
had not submitted a VA Form 22-1999 certifying enrollment.  
On April 18, 2000, an electronically submitted VA Form 22-
1999-3 from an official at the University of Tennessee 
certified the veteran's enrollment from August 24, 1998, to 
May 4, 1999.  Based on this information, in April 2000, the 
RO notified the veteran by letter that, because his 
enrollment certification was not received until April 18, 
2000, he was not entitled to Chapter 1606 benefits for 
enrollment prior April 18, 1999, one year before the RO 
received the enrollment certification.

The veteran contends that he should not be penalized for 
errors and delays that were not his fault or within his 
control.  He stated that he submitted his Notice of Basic 
Eligibility as soon as he received it in November 1999, but 
the school did not certify his enrollment until April 2000.

The Board notes that certain portions of 38 C.F.R. Part 21 
that pertain to claims and effective dates for awards of 
educational assistance benefits were amended, effective June 
3, 1999.  See 64 Fed. Reg. 23,769 (1999).  The amendment 
established less restrictive effective dates for awards of 
educational assistance.  When the proposed changes were 
published in the Federal Register in April 1998, VA noted 
that delays in receipt of certification of enrollment are 
typically the fault of educational institution and that the 
veteran has no control with regard to certification of 
enrollment.  63 Fed. Reg. 23409 (April 29, 1998).  As the 
veteran's claim was filed in December 1999, subsequent to the 
implementation of the amended regulations in June 1999, only 
the amended regulations are applicable in this instance.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The applicable laws and regulations provide that in a case in 
which a veteran is entering into a program of training, the 
commencing date of the award of educational assistance is the 
latest of the following dates:  (i) the date the educational 
institution certifies under paragraph (b) or (c); (ii) one 
year before the date of the claim as determined by 
21.1029(b); or (iii) the effective date of the approval of 
the course, or one year before the VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7631(a) (2000).  
(As there does not appear to be a dispute as to approval of 
the course in question, the Board finds that the provision 
pertaining to approval of the course is not applicable in 
this instance.)  

The provisions of 38 C.F.R. § 21.1029 (b) state that the date 
of the claim is the date the claim was filed with the VA.  
Additionally, the applicable provision of 38 C.F.R. 
§ 21.7631(b)(4) states that when a student enrolls in a 
resident course and the provisions of (b)(2) or (b)(3) do not 
apply, the commencing date of the award of educational 
assistance will be the first scheduled date of classes for 
the term.  10 U.S.C. § 16136(b); 38 C.F.R. § 21.7631(b)(4) 
(2000).

The revised criteria no longer place any importance on the 
receipt date of the enrollment certification, but rather the 
date the institution certifies was the first scheduled date 
of classes for the term in which the student enrolled.  See 
38 C.F.R. § 21.7631 (b) (4).  Here, the educational 
institution certified that the veteran's date of the 
enrollment for the term was August 24, 1998.  However, the 
veteran's application for Chapter 1606 benefits was received 
on December 14, 1999.  As the revised regulations provide 
that the date of payment is the latest of one year prior to 
the date of receipt of claim or date the educational 
institution certified, the effective date of payment is 
December 14, 1998, one year prior to receipt of the veteran's 
application.  The Board finds that here the receipt date of 
the claim, rather than the date the educational institution 
certifies, governs.  Thus, the Board finds that the veteran 
is entitled to payment of Chapter 1606 benefits effective 
from December 14, 1998.  

However, the Board finds that the veteran is not entitled to 
Chapter 1606 benefits for enrollment prior to December 14, 
1998 (one year before the RO received the Chapter 1606 
application).  The Board is sympathetic to the arguments 
advanced by the veteran as to payments retroactive to August 
24, 1998; however, the legal criteria governing the payment 
of Chapter 1606 educational assistance benefits are clear and 
specific, and binding upon the Board.  Payment of government 
benefits must be authorized by statutes and regulations.  
Pertinent regulatory provisions provide that the veteran has 
not satisfied criteria for the payment of those benefits 
prior to December 14, 1998.  As the law in this case is 
dispositive, this portion of the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran is entitled to educational assistance benefits 
under Chapter 1606 as of December 14, 1998; to this extent 
the benefits sought on appeal are granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

